2017 IL App (2d) 140941
                                  No. 2-14-0941
                           Opinion filed January 25, 2017
______________________________________________________________________________

                                            IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Lake County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 07-CF-4850
                                       )
KAVIN SPIVEY,                          ) Honorable
                                       ) Theodore S. Potkonjak,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE McLAREN delivered the judgment of the court, with opinion.
       Justices Zenoff and Schostok concurred in the judgment and opinion.

                                           OPINION

¶1     Defendant, Kavin Spivey, appeals from an order of the circuit court of Lake County

granting the State’s motion to dismiss his petition under the Post-Conviction Hearing Act (Act)

(725 ILCS 5/122-1 et seq. (West 2014)) seeking relief from his convictions of attempted

first-degree murder (720 ILCS 5/8-4(a), 9-1(a)(1) (West 2006)), armed violence (720 ILCS

5/12-11.1(a), 33A-2(a) (West 2006)), armed robbery (720 ILCS 5/18-2(a)(2) (West 2006)), and

being an armed habitual criminal (720 ILCS 5/24-1.7(a)(2) (West 2006)). We affirm.

¶2     Defendant’s convictions were based on the following evidence, which was presented at a

bench trial.   Kristie Kim testified that on the morning of November 30, 2007, she visited a gas

station located near the Gurnee Mills shopping center.    After she made a purchase at the gas
2017 IL App (2d) 140941


station’s convenience store and returned to her vehicle, a black male approached and demanded

that she give him all her money.      When Kim asked the man if he was serious, he lifted his shirt,

revealing a handgun in the waistband of his pants.      He then pulled Kim out of the car, took her

wallet, and ran away toward a Toys “R” Us store.       As the man fled, Kim observed that a second

black male, who was standing behind her car, ran in the same direction as the man who took her

wallet.     Kim told police that the man who took her wallet wore a faded, worn, gray hoodie.

The other man wore a hoodie, but Kim did not remember what color it was.            When shown a

photo lineup, Kim identified someone other than defendant as the man who took her wallet.

¶3        David Bryant, who was working at the gas station, testified that a woman purchased

cigarettes at the convenience store.     After she left the store, Bryant observed two black males

approach her.     He then observed the men running away.       The woman told Bryant that she had

been robbed.     Bryant chased the two men.     One of the men stopped about 20 feet from Bryant,

pulled out a gun, and fired a shot.    The two men then ran to a van and drove away.     According

to Bryant, the man with the gun was wearing a tan flannel coat or jacket. Several witnesses

testified that they observed two men running and/or that they heard gunshots at the scene of the

incident.    One witness testified that the men drove away in a black and gold Ford pickup truck.

Gurnee police officers learned that a vehicle fitting that description had driven through a toll

plaza on Interstate 94 without paying the toll.     The police obtained photographs of the truck’s

license plate, which was issued by the State of Wisconsin.      The truck was registered to Katrina

Fleming.

¶4        Katrina’s husband, Travis Fleming (Fleming), was charged along with defendant and

16-year-old Lamar Hicks.      Fleming and Hicks both entered into plea agreements whereby they

agreed to testify against defendant and to plead guilty to reduced charges.      Fleming (who was



                                                 -2-
2017 IL App (2d) 140941


defendant’s uncle) resided in St. Anne, Illinois (which is near Kankakee), with defendant and

other relatives.   Hicks, who was a family friend, also resided with them.      Fleming testified

that, on the morning of November 30, 2007, he traveled with defendant and Hicks from St. Anne

to Milwaukee, Wisconsin, where Fleming had a court date.       They traveled in a black and gold

Ford F-150 pickup truck with Wisconsin license plates.     Defendant asked to stop at the Gurnee

Mills Toys “R” Us store.    They parked near the store and defendant and Hicks both got out of

the truck.   Fleming waited in the truck.    Several minutes later, Fleming saw defendant and

Hicks running.     They got into the truck and defendant told Fleming to “just drive.” Fleming

drove to I-94 and proceeded toward Milwaukee.        At one point Fleming drove through a toll

plaza without paying.     Fleming saw defendant looking through a black wallet. Defendant

pulled a credit card out of the wallet.   Defendant later used the credit card to buy gas for the

truck.   Fleming testified that, as they drove, defendant threw both the wallet and a gun out the

window.

¶5       They proceeded to Milwaukee, where Fleming attended his court date.     They next drove

to Katrina’s workplace and to the home of Katrina’s sister, Tyshea Saffold.    Saffold gave them

a printout of directions to defendant’s mother’s house in Round Lake, Illinois.       Defendant,

Fleming, and Hicks then traveled to Round Lake and returned home to St. Anne.

¶6       Hicks testified that he fell asleep in Fleming’s truck after they left for Milwaukee.

Defendant woke Hicks.      Fleming’s truck was parked in the parking lot of a Toys “R” Us store.

Defendant asked Hicks to come with him and they walked toward a gas station.          Hicks saw

defendant approach a woman seated in a parked car.       Defendant grabbed the woman’s wallet.

Defendant and Hicks then ran.    While running, Hicks heard two gunshots.      He turned and saw




                                               -3-
2017 IL App (2d) 140941


defendant holding a gun.       Hicks’s account of what transpired after the shooting was consistent

with Fleming’s account.

¶7      Fleming’s sister, Rena Fleming, testified that she was defendant’s mother.               On

November 30, 2007, at about 4 p.m., defendant and Fleming visited her at her home in Round

Lake.   Defendant and Fleming were accompanied by a boy whom they referred to as “Scoobie.”

¶8      The police obtained a warrant to search the truck registered to Katrina Fleming. They

executed the warrant on December 12, 2007.           The truck was parked outside a house in St.

Anne.       A resident gave the police consent to search inside the house.   Defendant, Fleming, and

Hicks were discovered hiding together near the back of the house.        In the truck, police found a

set of printed directions from a Milwaukee address to Rena Fleming’s home and a box

containing several rounds of live ammunition.

¶9      In support of the charge that defendant was an armed habitual criminal, the State

introduced evidence of defendant’s criminal history.       The trial court found defendant guilty of,

inter alia, attempted first-degree murder, armed violence, armed robbery, and being an armed

habitual criminal. 1       Through counsel, defendant filed a posttrial motion.         In addition,

defendant filed a pro se motion for a new trial, in which he claimed, inter alia, that he did not

receive the effective assistance of counsel.    The trial court denied the motions and continued the

case for sentencing, which took place on March 9, 2009.




        1
            The trial court also found defendant guilty of several other offenses, but, on direct

appeal, we vacated or reversed those convictions.         People v. Spivey, No. 2-09-0278 (2011)

(unpublished order under Supreme Court Rule 23).




                                                  -4-
2017 IL App (2d) 140941


¶ 10   Defendant filed a pro se postconviction petition on October 3, 2011.       As pertinent here,

defendant claimed that he did not receive the effective assistance of counsel at trial.   He alleged

as follows:

               “Trial Counsel failed to investigate a call from Travis Fleming after his release

       from jail.   Fleming called counsel to recant his testimony he advised him to contact his

       own counsel before doing so.      Trial counsel did not follow up on this phone call nor did

       he attempt to contact Mr. Fleming again[.]”

Defendant submitted an unnotarized declaration stating that, after his pro se motion for a new

trial was denied, he learned from his brother that Fleming “had been trying to contact

[defendant’s] lawyer to tell the truth.” Defendant also alleged that counsel failed to contact and

interview Saffold, who would have testified that defendant was not with Fleming and Hicks

when she saw them on the morning of November 30, 2007.

¶ 11   Concluding that defendant’s petition stated the gist of a claim of ineffective assistance of

counsel, the trial court appointed counsel to represent defendant.   The trial court also entered an

order permitting defendant to retain a private investigator at Lake County’s expense.       Counsel

did not amend defendant’s pro se petition.    The trial court granted the State’s motion to dismiss

the petition and this appeal followed.

¶ 12   Defendant argues on appeal that he made a substantial showing that he was deprived of his

constitutional right to the effective assistance of counsel at trial. Defendant maintains that

counsel performed deficiently by failing to investigate Fleming’s recantation of his testimony

against defendant and by failing to call Saffold as a witness. According to defendant, Saffold

would have testified that defendant was not present when Fleming and Hicks visited her on

November 30, 2007.       Claims of ineffective assistance of counsel are evaluated under the



                                                -5-
2017 IL App (2d) 140941


two-prong test set forth in Strickland v. Washington, 466 U.S. 668, 688, 694 (1984), which

requires a showing that counsel’s performance “fell below an objective standard of

reasonableness” and that the deficient performance was prejudicial in that “there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding would have

been different.” In order to show deficient performance, “the defendant must overcome the

‘strong presumption’ that his counsel’s representation fell within the ‘wide range of reasonable

professional assistance.’ ” People v. Franklin, 135 Ill. 2d 78, 117 (1990) (quoting Strickland, 466

U.S. at 694).

¶ 13   Because defendant raised these claims in a proceeding under the Act, a brief summary of

the general principles governing such proceedings is in order. In People v. Hommerson, 2014 IL

115638, ¶¶ 7-8, our supreme court observed:

                “The Act provides a three-stage process for adjudicating postconviction petitions.

       At the first stage, the circuit court determines whether the petition is ‘frivolous or is

       patently without merit.’ [Citation.] The court makes an independent assessment as to

       whether the allegations in the petition, liberally construed and taken as true, set forth a

       constitutional claim for relief. [Citation.] The court considers the petition’s ‘substantive

       virtue’ rather than its procedural compliance. [Citation.] If the court determines the

       petition is frivolous or patently without merit, the court dismisses the petition. [Citation.]

       If the petition is not dismissed, it will proceed to the second stage.

                At the second stage, the court may appoint counsel to represent an indigent

       defendant, and counsel may amend the petition if necessary. [Citation.] The State may

       then file a motion to dismiss the petition. [Citation.] If the State does not file a motion to




                                                -6-
2017 IL App (2d) 140941


       dismiss or if the court denies the State’s motion, the petition will proceed to the third stage

       and the court will conduct an evidentiary hearing on the merits of the petition. [Citation.]”

¶ 14   Here, defendant’s pro se petition proceeded to the second stage and the trial court

appointed counsel for defendant.     In its motion to dismiss, the State argued, inter alia, that

defendant had failed to submit evidence to support various claims set forth in his petition.

Section 122-2 of the Act (725 ILCS 5/122-2 (West 2014)) provides that “[t]he petition shall have

attached thereto affidavits, records, or other evidence supporting its allegations or shall state why

the same are not attached.”     In People v. Collins, 202 Ill. 2d 59 (2002), our supreme court

examined this requirement, contrasting it with the requirement under section 122-1(b) of the Act

(725 ILCS 5/122-1(b) (West 2000)) that the petition be verified by affidavit.      The Collins court

explained as follows:

       “[U]nder the plain language of the Act, the sworn verification described in section 122-1

       serves a purpose wholly distinct from the ‘affidavits, records, or other evidence’

       described in section 122-2.    The former, like all pleading verifications, confirms that the

       allegations are brought truthfully and in good faith.    [Citation.]   The latter, by contrast,

       shows that the verified allegations are capable of objective or independent

       corroboration.” Collins, 202 Ill. 2d at 67.

¶ 15   Our supreme court has stated that “[a postconviction] claim that trial counsel failed to

investigate and call a witness must be supported by an affidavit from the proposed witness.”

People v. Enis, 194 Ill. 2d 361, 380 (2000) (citing People v. Johnson, 183 Ill. 2d 176, 192

(1998), and People v. Thompkins, 161 Ill. 2d 148, 163 (1994)); see also People v. Brown, 2015

IL App (1st) 122940, ¶ 52.    The Enis court explained that, “[i]n the absence of such an affidavit,

a reviewing court cannot determine whether the proposed witness could have provided testimony



                                                -7-
2017 IL App (2d) 140941


or information favorable to the defendant, and further review of the claim is unnecessary.”

Enis, 194 Ill. 2d at 380.        The State maintains that, because defendant did not supply affidavits

from Fleming and Saffold, his postconviction claims, relating to testimony that they might have

given, were properly dismissed.           Although the Enis court did not equivocate about the necessity

for affidavits from proposed witnesses, the court added that the documents attached to the

defendant’s     petition    in     lieu    of   an   affidavit     did     not   support     the   defendant’s

ineffective-assistance-of-counsel claim.         According to defendant, the Enis court “was willing to

consider the claim on its merits without affidavits to support it.” We disagree.                 The Enis court

expressed       two        independent           reasons         for       rejecting       the     defendant’s

ineffective-assistance-of-counsel claim, either of which would have been sufficient in itself.               It

is therefore clear that, in the absence of the requisite affidavit, the defendant’s claim would not

have survived review even if otherwise meritorious.

¶ 16   Defendant notes that, if a defendant seeking postconviction relief explains why no

affidavit or other evidentiary material is attached to the petition, the omission is not a ground for

dismissal.    See, e.g., People v. Hall, 217 Ill. 2d 324, 332 (2005).            However, the Act provides

that the explanation must appear in the petition itself.                  725 ILCS 5/122-2 (West 2014).

Defendant’s petition contained no such explanation.                    Defendant contends that he was not

personally “in a position to explain the failure to obtain *** affidavits [from Fleming and

Saffold].” Defendant insists that “it was his assigned post-conviction counsel who failed to

explain the omission.”2      However, “[t]he general rule in Illinois is that a client is bound by the



       2
           Defendant does not assert that this failure constituted a violation of Illinois Supreme

Court Rule 651(c) (eff. Feb. 6, 2013).



                                                     -8-
2017 IL App (2d) 140941


acts or omissions of his lawyer-agent.     While not an ironclad rule, it is necessary in order for a

representative system of litigation to function.”   People v. Bowman, 138 Ill. 2d 131, 141 (1990).

¶ 17      We note the existence of authority holding that the failure to comply with section 122-2

is not a ground for a second-stage dismissal.    People v. Barkes, 399 Ill. App. 3d 980, 987 (2010)

(citing Hall, 217 Ill. 2d at 332).   However, more recent authority severely undermines Barkes.

In People v. Allen, 2015 IL 113135, ¶ 34, our supreme court held that the failure to notarize a

statement styled as an evidentiary affidavit was not a ground for the summary dismissal of a

postconviction petition. The court added, however, that, “[w]here a defendant has submitted an

unnotarized statement, the State may challenge this nonjurisdictional procedural defect at the

second stage of proceedings.”        Id. ¶ 35.   Furthermore, the court was careful to note that,

“[w]here a defendant’s counsel is unable to obtain a properly notarized affidavit, the court may

dismiss the postconviction petition upon the State’s motion.”          Id.   If the presence of an

unnotarized statement styled as an evidentiary affidavit is a ground for the second-stage

dismissal of a postconviction petition, it would be reasonable and logical to permit the dismissal

of a petition because of the absence of an affidavit.    In both instances, the opportunity to cure

the defects is extant during the second-stage proceedings.

¶ 18      For the foregoing reasons, the judgment of the circuit court of Lake County is affirmed.

As part of our judgment, we grant the State’s request that defendant be assessed $50 as costs for

this appeal.    55 ILCS 5/4-2002(a) (West 2014); see also People v. Nicholls, 71 Ill. 2d 166, 179

(1978).

¶ 19      Affirmed.




                                                 -9-